            Case 2:18-cv-00087-KGB Document 32 Filed 12/18/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION


GUY EDWARD WHEELOCK, ADC #17000-041                                                  PLAINTIFF

       V.                      CASE NO. 2:18-CV-00087-KGB-BD

GENE BEASLEY, Warden;
MS. BRENDA HOY, Health Services Administrator;
DR. SHEILA STINSON-WOODARD;
DR. RAME AWD;
MICHELLE WINGO, P.A.;
SHERYL PHILLIPS; CATHY COOK;
J.F. CARAWAY; IAN CONNERS;
MICHELLE KRUGER; and
JOHN DOES 1-2                                                                    DEFENDANTS


  SEPARATE DEFENDANTS’ DR. RAME AWD AND DR. SHELIA WOODARD’S
                STATEMENT OF UNDISPUTED FACTS

        Come Separate Defendants, Rame Awd, M.D. and Shelia Woodard, M.D., by and

 through their attorneys, Hardin, Jesson & Terry, PLC, for their Statement of Undisputed

 Facts pursuant to Rule 56.1 of the Rules of United States District Courts for the Eastern and

 Western Districts of Arkansas, state:

       1.       At all applicable times, Mr. Guy Wheelock was an inmate at the Forrest City

Federal Correctional Institution.

       2.       Plaintiff was treated for diabetes, cardiac issues, high blood pressure, high

cholesterol and esophageal reflux at the Health Services Clinic.

       3.       In the Spring of 2015, Plaintiff requested that his Medical Care Level be decreased;

the request was denied. See Complaint.

       4.       On June 4, 2015, Plaintiff requested that Dr. Awd reduce is medical level; Dr. Awd

refused this request. See Complaint.

                                                 1
            Case 2:18-cv-00087-KGB Document 32 Filed 12/18/19 Page 2 of 3




       5.       One June 30, 2015, Plaintiff’s medications and labs were reviewed by the Nurse

Practitioner and Dr. Woodard. See Clinical Encounter, attached hereto as Exhibit 1.

       6.       Plaintiff did not show up for labs on August 31, 2015; September 17, 2015;

September 22, 2015 and September 23, 2015 and refused all lab orders. See Clinical Encounters,

attached hereto as Exhibit 2 and Medical Treatment Refusal attached hereto as Exhibit 3.

       7.       On October 28, 2015, Plaintiff refused an influenza vaccine. See Consent, attached

hereto as Exhibit 4.

       8.       On April 1, 2016, Plaintiff refused routine health appointments. See Medical

Treatment Refusal attached hereto as Exhibit 5.

       9.       On August 8, 2016, Plaintiff refused lab testing. See Medical Treatment Refusal

attached hereto as Exhibit 6.

       10.      Plaintiff did not show up for a chronic care appointment on August 26, 2018. See

Clinical Encounters, attached hereto as Exhibit 7.

       11.      On November 23, 2016, Plaintiff refused an influenza vaccine. See Consent,

attached hereto as Exhibit 8.

       12.      On November 29, 2016, Plaintiff refused diabetic medication. See Medical

Treatment Refusal attached hereto as Exhibit 9.

       13.      On March 29, 2017, Plaintiff was seen by Dr. Woodard. Plaintiff continued to

deny all medical care so that his conditions would worsen and he could be transferred. See Clinical

Encounters, attached hereto as Exhibit 10.

       14.      Plaintiff refused labs in June 2017.      See Clinical Encounters and Medical

Treatment Refusal, attached hereto as Exhibit 11.

       15.      On February 12, 2018, Plaintiff refused an influenza vaccine. See Clinical



                                                  2
         Case 2:18-cv-00087-KGB Document 32 Filed 12/18/19 Page 3 of 3




Encounters, attached hereto as Exhibit 12.

       16.     On June 18, 2018, Plaintiff filed his Complaint in this matter.


                                             Respectfully submitted,
                                             Kynda Almefty
                                             Arkansas Bar #2004197
                                             Attorney for Separate Defendant –
                                                     Rame Awd, M.D. and
                                                     Shelia Woodard, M.D.
                                             Hardin, Jesson & Terry PLC
                                             1401 W. Capitol Ave, Suite 190
                                             Little Rock, AR 72201
                                             Telephone: (501) 850-0015
                                             E-mail: kalmefty@hardinlaw.com




                                CERTIFICATE OF SERVICE

       I, Kynda Almefty, one of the attorneys for Separate Defendant herein, do hereby certify
that on December 18, 2019, I electronically transmitted the attached document to the Clerk of
Court using the ECF System for filing, and that a true and correct copy of the above and foregoing
was sent via the US Postal Service, pre-paid, marked “legal document” to the following non-
CM/ECF participant:

   Guy Edward Wheelock, Reg #17000-041
   FCI FORREST CITY LOW
   FEDERAL CORRECTIONAL INSTITUTION
   P.O. BOX 9000
   FORREST CITY, AR 72336

                                                    /s/Kynda Almefty
                                                    Kynda Almefty




                                                3
